The sale of spirituous or intoxicating liquors, except by an agent, of a town, is forbidden by statute. G. L., c. 109, s. 13. But pharmacists, lawfully registered, may keep spirituous liquors for compounding their medicines. G. L., c. 133, s. 7. The right to keep spirituous liquors for a specific purpose undoubtedly *Page 207 
includes the right to sell the medicines so compounded. What the pharmacist himself may do, he may do by his servant or agent. But the statute nowhere confers the right upon the pharmacist to sell spirituous liquor before it is compounded with medicine, or to be compounded with medicine by the purchasers or others not his servants. The right to sell such liquors for the purpose of being compounded with medicines is not to be inferred from the right to keep them for the purpose of being so compounded. When the materials are delivered uncompounded, the vendor has no longer any control over them, the purchaser is under no legal obligation to mix the materials, and opportunities for defeating the object of the statute — the suppression of the sale of intoxicating liquors — are thereby increased.
Whether this is a case which the attorney-general ought to allow to go to judgment, is a question for him to consider.
Exceptions overruled.
FOSTER, J., did not sit: the others concurred.